Title: From Benjamin Franklin to Laneuville, 6 March 1779
From: Franklin, Benjamin
To: Laneuville, Louis-Pierre Penot Lombart, chevalier de


Sir,
Passy, March 6. 1779
I have perused the Papers you communicatd to me by which it appears that you have been so disinterestedly serviceable in the American Armies.—And it is with great Pleasure I have added my Certificate, that those Papers are genuine and authentic; hoping they may be of Service to you, where the Power of Advancing Merit is more extensive than with the poor young States of America.—I have the Honour to be, with much Esteem, Sir, Your most obedient & most humble Servant
B Franklin
Brigadier General de Laneuville
 
Notation: To Brigdr. Genl. De la Neufville 6. March 79 & to All Captains & Commanders relative to Cook 10. March 79.—
